 



Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 2 TO THE
CREDIT AGREEMENT
Dated as of July 24, 2006
     AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among The North American Coal
Corporation, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and Citibank, N.A., as agent
(the “Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
     (1) The Borrower, the Lenders and the Agent have entered into a Credit
Agreement dated as of March 8, 2005, as amended by Amendment No. 1 dated as of
January 1, 2006 (as so amended, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.
     (2) The Borrower and the Required Lenders have agreed to further amend the
Credit Agreement as hereinafter set forth.
     SECTION 1. Amendments to Credit Agreement. Section 4.01(n) of the Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2, hereby amended in full to read
as follows:

         (n) No ERISA Event (other than an ERISA Event described in
Section 4043(c)(3) (decline in the number of participants), Section 4043(c)(9)
(change in the members of the controlled group to the extent that the ERISA
Event relates to an ERISA Affiliate other than the Borrower or a Subsidiary),
Section 4043(c)(9) (to the extent that the ERISA Event results from a
liquidation or merger of entities within the controlled group) or Section
4043(c)(11) (to the extent that the ERISA Event results from the declaration of
an extraordinary dividend payable to, or an extraordinary stock redemption of,
an ERISA Affiliate)) has occurred or is reasonably expected to occur with
respect to any Plan.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the Agent
shall have received counterparts of this Amendment executed by the Borrower and
the Required Lenders or, as to any of the Lenders, advice satisfactory to the
Agent that such Lender has executed this Amendment. This Amendment is subject to
the provisions of Section 8.01 of the Credit Agreement.
     SECTION 3. Representations and Warranties of the Borrower The Borrower
represents and warrants as follows:
     (a) The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
     (b) The execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement, as amended hereby, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action
and do not contravene (i) the Borrower’s charter or by-laws or (ii) any
applicable law or any material contractual restriction binding on or affecting
the Borrower.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Amendment or the Credit Agreement, as amended hereby.
     (d) This Amendment has been duly executed and delivered by the Borrower.
This Amendment and the Credit Agreement, as amended hereby are legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
     (e) There is no pending or, to the knowledge of the Borrower, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect (other than the Disclosed
Litigation) or (ii) purports to materially adversely affect the legality,
validity or enforceability of this Amendment or the Credit Agreement, as amended
hereby.
     (f) After giving effect to this Amendment, no Default has occurred and is
continuing.
     SECTION 4. Reference to and Effect on the Credit Agreement and the Notes.
(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof”

2



--------------------------------------------------------------------------------



 



or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
     (b) The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.
     SECTION 5. Costs and Expenses The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 8.04 of the Credit Agreement.
     SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                THE NORTH AMERICAN COAL CORPORATION
 
       
 
       
 
  By    /s/  K. Donald Grischow    
 
       
 
      Title: Treasurer

3



--------------------------------------------------------------------------------



 



                CITIBANK, N.A.,
as Agent and as Lender
 
       
 
       
 
  By     /s/ Anish M. Shah    
 
       
 
      Title: Vice President
 
       
 
            KEYBANK NATIONAL ASSOCIATION
 
       
 
       
 
  By     /s/ Thomas J. Purcell    
 
       
 
      Title: Senior Vice President
 
       
 
            PNC BANK, NATIONAL ASSOCIATION
 
       
 
       
 
  By     /s/ Dale A. Stein    
 
       
 
      Title: Senior Vice President
 
       
 
            REGIONS BANK
 
       
 
       
 
  By     /s/ Jared Andersen    
 
       
 
      Title: Vice President
 
       
 
            U.S. BANK NATIONAL ASSOCIATION
 
       
 
       
 
  By     /s/ Scott J. Bell    
 
       
 
      Title: Senior Vice President

4